This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         No. 31,764

 5 DAVID STEVENS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Robert Schwartz, District Judge

 9 Gary K. King, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Sergio Viscoli, Assistant Appellate Defender
15 Santa Fe, NM


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1        Defendant appeals from his conviction for voyeurism. This Court proposed to

 2 reverse Defendant’s conviction based on the jury being improperly instructed. We

 3 further proposed to remand for a new trial. The State has conceded that the jury was

 4 improperly instructed and agrees with this Court’s second notice of proposed

 5 disposition.

 6        To the extent the State has requested an extension of time for filing a response

 7 to this Court’s second notice of proposed disposition, the State’s request is

 8 unnecessary. The document filed with this Court on April 30, 2012, serves as a

 9 response to this Court’s second notice of proposed disposition. Moreover, the State’s

10 agreement with this Court’s proposed disposition makes any further response

11 unnecessary.

12        Accordingly, the Court reverses and remands Defendant’s conviction for

13 voyeurism.

14        IT IS SO ORDERED.



15
16                                          TIMOTHY L. GARCIA, Judge

17 WE CONCUR:



18

                                              2
1 CYNTHIA A. FRY, Judge



2
3 MICHAEL E. VIGIL, Judge




                            3